DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 1-2 in the Remarks, filed April 29, 2021, with respect to the rejection(s) of claim(s) 1-3, 5-8, and 11 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Francis et al (US Patent 6,678,268 B1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimojo et al (US Patent 6,643,256 B1) in view of Francis et al (US Patent 6,678,268 B1).
Regarding to claim 1, Shimojo discloses an apparatus (fig. 5), comprising: a multi-stage switch fabric 4 (col. 6 lines 59-61); and a plurality of edge devices 2 (fig. 5) having a first plurality of ports configured to be coupled to the multi-stage switch fabric and a second plurality of ports configured to be coupled to a plurality of peripheral processing devices (col. 6 lines 62-66), the plurality of edge devices and the multi-stage switch fabric collectively defining a single logical entity (noted the plurality edge devices and the multi-stage switch fabric reside in a packet switch), a first edge device from the plurality of edge devices configured to: classify a data packet, and send the data packet through the multi-stage switch fabric based on classification of the data packet (col. 15 lines 39-51), the multi-stage switch fabric is configured not to classify the data packet (noted the classification of packet is configured to performed by the edge devices 2 and not by the multi-stage switch fabric).
Shimojo fails to teach for the multi-stage switch fabric having a predictable latency.
However, Francis discloses a multi-stage switch fabric 2 (fig. 11 col.8 lines 11-13) having a predictable latency (col. 12 lines 26-40).
Thus, it would have been obvious to a person of ordinary skill in the art, at the time filing of the claimed invention, to arrange for a predictable latency in a multi-stage switch fabric as taught by Francis into Shimojo’s system to provide the switch fabric to operate in a content independent manner. 

Regarding to claim 3, Shimojo discloses the first edge device from the plurality of edge devices is configured to: determine a destination of the data packet by classifying the data packet, and send the data packet towards the destination through the multi-stage switch (col. 7 lines 55-62).
Regarding to claim 5, Shimojo discloses a number of ports in the second plurality of ports for the plurality of edge devices is at least 1,000 (col. 6 line 66-col. 7 line 3).
Regarding to claim 6, Shimojo discloses a number of ports in the second plurality of ports for the plurality of edge devices is at least 100,000 (col. 6 line 66-col. 7 line 3).
Regarding to claim 7,Shimojo discloses the plurality of peripheral processing devices include at least one of (1) a plurality of compute nodes, (2) a plurality of service nodes, (3) a plurality of routers, or (4) a plurality of storage nodes (col. 1 lines 17-19).
Regarding to claims 8 and 16. Shimojo discloses the multi-stage switch fabric is configured to redirect the data packet based on a switch table (col. 14 lines 41-53).
Regarding to claim 11, Shimojo discloses perform a scheduling of transmission of the data packet before sending the data packet, the multi-stage switch fabric is configured not to perform the scheduling of transmission (col. 15 lines 61-64).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimojo and Francis in view of Miles et al (US Patent 7,426,210 B1).
Regarding to claim 4, Shimojo and Francis combined together disclose all the limitations with respect to claim 1, except for classify the data packet to determine .
7.	Claims 9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimojo and Francis in view of Mehrotra et al (US Patent 7,757,033 B1).
Regarding to claim 9, Shimojo and Francis combined together disclose all the limitations with respect to claim 1, except for parse the data packet into a plurality of cells, and concatenate switching information to each cell in the plurality of cells, the switching information including at least one of header information, destination information, or source information associated with each cell in the plurality of cells. However, Mehrotra discloses an apparatus (fig. 1) and method for parse a data packet into a plurality of cells, and concatenate switching information to each cell in the plurality of cells, the switching information including at least one of header information, destination information, or source information associated with each cell in the plurality of cells (col. 10 lines 44-51). Thus, it would have been obvious to a person of ordinary skill in the art, at the time filing of the claimed invention, to arrange for parsing and 
Regarding to claim 20, Shimojo discloses an apparatus (fig. 5), comprising: a multi-stage switch fabric 4 (col. 6 lines 59-61); and a plurality of edge devices 2 (fig. 5) having a first plurality of ports configured to be coupled to the multistage switch fabric and a second plurality of ports configured to be coupled to a plurality of peripheral processing devices (col. 6 lines 62-66), a number of ports in the second plurality of ports for the plurality of edge devices is at least 10,000 (col. 6 line 66-col. 7 line 3), the plurality of edge devices and the multi-stage switch fabric collectively defining a single logical entity (noted the plurality edge devices and the multi-stage switch fabric reside in a packet switch), a first edge device from the plurality of edge devices configured to: classify a data packet, and send the data packet through the multi-stage switch fabric based on classification of the data packet (col. 15 lines 39-51), the multi-stage switch fabric is configured not to classify the data packet (noted the classification of packet is configured to performed by the edge devices 2 and not by the multi-stage switch fabric) and further configured to redirect the data packet based on a switch table (col. 14 lines 41-53).
Shimojo fails to teach for the multi-stage switch fabric having a predictable latency.
However, Francis discloses a multi-stage switch fabric 2 (fig. 11 col.8 lines 11-13) having a predictable latency (col. 12 lines 26-40).
Thus, it would have been obvious to a person of ordinary skill in the art, at the time filing of the claimed invention, to arrange for a predictable latency in a multi-stage 
Shimojo and Francis combined together fail to teach for parse the data packet into a plurality of cells, and concatenate switching information to each cell in the plurality of cells, the switching information including at least one of header information, destination information, or source information associated with each cell in the plurality of cells.
However, Mehrotra discloses an apparatus (fig. 1) and method for parse a data packet into a plurality of cells, and concatenate switching information to each cell in the plurality of cells, the switching information including at least one of header information, destination information, or source information associated with each cell in the plurality of cells (col. 10 lines 44-51).
Thus, it would have been obvious to a person of ordinary skill in the art, at the time filing of the claimed invention, to arrange for parsing and concatenating as taught by Mehrotra into the combination of Shimojo and Francis’s system to direct packet to appropriate processing via cell switching.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-19 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467